Citation Nr: 0021918	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-15 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a right knee 
disability.

2. Entitlement to service connection for a left knee 
disability.

3. Entitlement to service connection for a lung disorder.

4. Entitlement to service connection for gastritis.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from July 1975 to January 1976 
and from November 1990 to March 1991, including deployment to 
Saudi Arabia during the Persian Gulf War.

This appeal arose from a January 1994 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (the RO) which denied service connection for 
multiple claimed disorders.  In her January 1995 notice of 
disagreement, the appellant limited her challenge to the RO's 
determination relative to claimed bilateral knee, respiratory 
and gastrointestinal disorders.  Because the appellant has 
not filed a notice of disagreement as to the other claimed 
disorders, the denial of those claims is not before the Board 
for appellant review.  See 38 U.S.C.A. § 7105(a).

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1997.  The claims at issue were remanded for 
further development of the record and to ensure compliance 
with due process requirements.  In its remand, the Board 
directed that the RO secure from the appellant the names and 
addresses of all medical care providers who afforded her 
treatment since 1993.  The RO was further advised that if 
necessary, the appellant was to be afforded any clarifying 
medical examinations.  

As will be discussed below, by letter dated in March 1997, 
the RO requested the information sought, as directed by the 
Board.  In July 1997, the appellant reported that besides VA 
examiners, she had not received care from any other 
physicians. 
VA medical examinations were conducted in June 1997.  
Although additional examinations were to be conducted, the 
record reflects that the appellant did not report for the 
examinations.  

Since the Board's last review of this matter, the appellant 
alleged in February 1999 that the disorders in question were 
caused by her Persian Gulf War service.  In a Supplemental 
Statement of the Case dated in March 2000, the appellant was 
advised that claims had been denied after consideration of 
the provisions of 38 C.F.R. § 3.317 (1999), and she was 
provided a copy of the relevant regulation and statute.  


FINDINGS OF FACT

1. The  appellant is a veteran of the Persian Gulf War.

2. Competent evidence has been obtained which when presumed 
credible, suggests that the appellant exhibits objective 
indications of chronic disability resulting from an 
illness manifested by knee joint and or muscle pain, and 
which became manifest following service in the Persian 
Gulf, and which by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.  

3. The appellant has failed without good cause to cooperate 
in VA's efforts to schedule her for an examination to 
determine the cause of claimed respiratory disorder and 
gastrointestinal disorders.

4. There is no competent medical evidence of a current lung 
disability; there is no objective evidence of chronic 
pulmonary symptomatology which cannot be attributed to any 
known clinical diagnosis.

5. Competent medical evidence has not been adduced to evince 
a linkage between any incident of the appellant's military 
service and her gastroesophageal reflex disease.  



CONCLUSIONS OF LAW

1.  The appellant's claim of service connection for 
disability of the right and left knee based on her Persian 
Gulf service is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The appellant's claim of entitlement to service 
connection for a lung disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant's claim of entitlement to service 
connection for a gastrointestinal disorder is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that she developed a bilateral knee 
disorder, a lung disorder,  and gastritis either in or as a 
result of her service during the Persian Gulf War.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. 
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, the Board will first review the 
generally applicable law pertinent to all of the appellant's 
claims.  The Board will then separately review the factual 
evidence of record, followed by its analysis of each of the 
appellant's claims.  Because the evidence of record with 
regard to the appellant's claimed bilateral knee disability 
was developed contemporaneously, it will be reviewed in a 
single section.  Additional facts and law will be discussed 
where appropriate in the context of each individual issue on 
appeal.

Relevant Law and Regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, her medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (1999).
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

Persian Gulf War service

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis. 38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. 
§ 3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non- 
medical indicators that are capable of independent 
verification.  38 C.F.R. 
§ 3.317(a)(2) (1999).  Disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1999).  Signs and symptoms which may be 
manifestations of an undiagnosed illness include muscle and 
joint pain, signs or symptoms involving the upper or lower 
respiratory system, and gastrointestinal signs or symptoms.  
38 C.F.R. § 3.317(b)(8) (1999).

The enabling legislation for this regulation is 38 U.S.C.A. § 
1117 (West 1994). The legislative history of this provision 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."

The well-grounded claim requirement/duty to assist/standard 
of proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

In general, in order for a claim of entitlement to service 
connection to be well grounded, there must have been 
presented competent evidence of a current disability; a 
disease or injury which was incurred in service, and a nexus 
between the disease or injury and the current disability.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see Watai v. 
Brown, 9 Vet. App. 441, 443 (1996).  In ascertaining whether 
a claim is well grounded, the truthfulness of evidence 
proffered in its support is presumed.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

In order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a veteran must present 
(1) that he or she is "a Persian Gulf veteran;" (2) " who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317];" (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001;" and (4) that such 
symptomatology "[b]y history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis." 38 C.F.R. § 3.317(a).  Neumann v. West, No. 98-
1410 (U.S. Vet. App.  2000); see also VA Gen. Coun. Prec. 4-
99 (May 3, 1999).  [The Board observes that in Neumann, the 
Court invalidated VA Gen. Coun. Prec. 4-99 to the extent that 
it required a nexus between the claimed chronic disability 
and the undiagnosed illness, for the purposes of well 
grounding a claim of service connection for an "undiagnosed 
illness."].   

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim. 38 U.S.C.A. § 5107.  
It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of  Appeals for Veterans Claims (Court) 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Failure to report for VA medical examinations

VA regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record. When the claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).


Entitlement to service connection for a right and left knee 
disability

Factual Background

The appellant's service medical records reveal that in 
December 1990, shortly after her activation onto military 
service but prior to her deployment to the Persian Gulf, she 
complained of knee pain.  The appellant's right knee was 
found to be without laxity or abnormality and it had full 
range of motion.  The diagnostic assessment was that the pain 
was "mild" and "stress related."  

The appellant underwent a service department physical 
examination in January 1991.  She denied leg cramps, 
arthritis, rheumatism, bursitis, bone or joint abnormality, 
and a "trick" or locked knee.  Clinical evaluation resulted 
in normal findings, including that the appellant had full 
range of motion of her lower extremities.  

The appellant underwent a service department physical 
examination in March 1991, after her return from the Persian 
Gulf and prior to her demobilization from active military 
service.  She denied having leg cramps, swollen or painful 
joints, arthritis, rheumatism, bursitis, or a "trick" or 
locked knee.  Clinical evaluation of her lower extremities 
resulted in normal findings.  

The appellant underwent a VA physical examination in June 
1993.  She reported that for the previous two years, she had 
experienced the gradual onset of intermittent discomfort in 
her knees.  She reported rare swelling and no instability.  
She further reported that when she exercised, her knee 
problems would improve.  
Clinical examination revealed no edema.  Crepitus was noted 
bilaterally but range of motion was full. She was able to 
kneel without difficulty.  The appellant was diagnosed to 
have a history of intermittent bilateral knee discomfort that 
improved upon exercise.  Radiographic examination detected no 
abnormalities.  

 The appellant underwent a VA physical examination in June 
1997.  She reported developing bilateral knee pain since 1990 
with occasional swelling and constant crepitus.  Upon 
clinical examination, no swelling or instability was noted.  
The range of motion was normal, with no weakness or 
coordination abnormality.  Radiographic examination of the 
knees resulted in findings of no bony or articular 
abnormalities being noted.  The appellant was diagnosed to 
have bilateral knee pain secondary to retropatellar pain 
syndrome.  

Analysis

Generally, in order for a claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; of a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).

In this case, there is arguably evidence of a current 
disability, retropatellar pain syndrome.  There is also 
evidence of complaints of knee pain during service, in 
December 1990.  There is, however, no medical nexus evidence 
which links the in-service complaints of pain and the post-
service finding of retropatellar pain syndrome.

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497. The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.  In 
this case, there is no medical evidence which demonstrates 
continuity of symptomatology after service, see McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  In addition, there is no 
medical nexus evidence.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999).  Thus, for the reasons and bases expressed 
above, the claim of entitlement to service connection for a 
knee disability, bilateral retropatellar pain syndrome, is 
not well grounded. 

However, the Court has held that the Board has the 
fundamental authority to decide a claim in the alternative.  
See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing 
Holbrook v. Brown, 8 Vet. App. 91, 92 (1995).  Since the 
veteran had Persian Gulf service, the Board has also explored 
that potential aspect of her claim in the context of specific 
legal authority pertaining thereto. 

In order for a Persian Gulf-related claim to be well 
grounded, there must be of record evidence that (1) the 
appellant is a Persian Gulf veteran; (2) exhibiting objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of [38 
C.F.R. § 3.317]; (3) and that these signs or symptoms which 
became manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and that (4) such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  See 38 C.F.R. 
§ 3.317(a); see also Neumann, supra.

Having reviewed all of the evidence submitted in support of 
the appellant's claim and presumed it credible, the Board 
finds that the appellant's claim of entitlement to service 
connection for a right and left knee disability based upon 
her Persian Gulf service is well grounded.  The appellant is 
clearly a veteran of the Persian Gulf War who claims to have 
experienced pain in her knees with crepitus, the latter being 
an objective sign or symptom.  Viewed in a light most 
favorable to the appellant and presumed credible, the medical 
diagnosis of "retropatellar pain syndrome" rendered in June 
1997 may be construed as indicating that the appellant has 
pain that has not been attributed to any etiology.  

Having found that the appellant's claim is well grounded does 
not end the Board's inquiry.  Rather, in this case, it places 
upon VA the duty to assist the appellant in the development 
of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Peters v. Brown, 6 Vet. App. 540, 542 
(1994); see 38 U.S.C.A. § 5107(a).  

In this matter, and for the reasons that will be set forth 
below, the Board has determined that additional medical 
inquiry is necessary in order for the Board to conduct a 
comprehensive analysis of the appellant's claimed entitlement 
to service connection for a disability of the left and right 
knee.  See Allday v. Brown, 7 Vet. App. 517 (1995); Traut v. 
Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991) [the Board may not rely upon its own 
unsubstantiated medical opinion, and if warranted, must order 
further examinations].  Accordingly, the appellant's claims 
of entitlement to service connection for a left and right 
knee disorder will be remanded for further development of the 
record.  

Entitlement to service connection for a lung disorder

Factual Background

The appellant's service medical records reflect that in 
December 1990, she complained of a two week history of an 
upper respiratory infection with increased fever and a 
malaise.  She reported that she had a thick, productive 
cough.  Radiographic examination of her chest revealed normal 
findings.  The appellant was diagnosed to have "probable 
bronchitis" and prescribed medications.    

The appellant underwent a service department physical 
examination in January 1991.  She reported that she was then 
using medications for a cough and respiratory infection.  A 
contemporaneous clinical evaluation noted that she had 
symptoms from an upper respiratory infection.  In a report of 
cardiovascular screening conducted contemporaneously with the 
examination, the appellant was reported to have denied any 
history of cardiovascular symptoms.  She reported that she 
then was experiencing some shortness of breath, associated 
with the upper respiratory infection for which she was then 
being treated.  

During her demobilization examination of March 1991, the 
appellant denied having chronic or frequent colds, sinusitis, 
hay fever, shortness of breath, pain or pressure in the 
chest, or a chronic cough.  She reported that she was then 
"in good health and not under any medication."  Clinical 
evaluation of her sinuses, nose, lungs and chest resulted in 
normal findings.  

In a February 1992 VA medical record, the appellant reported 
that she had chronic post nasal drip.  She reported that 
prescribed medication gave her good relief.  In April 1993, 
the appellant complained of increased frontal sinus pressure 
and a productive cough with increased sinus drainage.  An 
examination was not conducted because the appellant left the 
facility upon being informed that there would be an extended 
waiting period before she could see a physician. 

During the VA physical examination of June 1993, the 
appellant reported that she had experienced allergies for 
many years but that since her return from the Persian Gulf 
she had continuous symptoms.  In particular, she stated that 
she had chronic post-nasal drip with wheezing.  She also 
stated that exercise and weather changes caused a worsening 
of these symptoms.  Upon clinical examination, there was 
noted no tenderness over the sinuses.  Her lungs were clear 
to auscultation and percussion.  Radiographic examination 
detected no abnormalities.  The appellant was diagnosed to 
have a "history of seasonal allergies with increasing 
symptoms consisting of post-nasal drip and intermittent 
wheezing."     

In an April 1996 VA medical record, the appellant was noted 
to have received treatment for chronic rhinitis.  There was 
no information recorded as to the etiology of the disorder.  

In march 1997, the Board remanded this case so that the 
appellant could be afforded a VA examination to identify and 
evaluate the claimed disability.  

During the VA physical examination of June 1997, the 
appellant reported having a chronic cough since 1990 and 
chronic clear sputum production.  Upon clinical examination, 
her lungs were clear to auscultation and percussion.  The 
examiner commented that upon the appellant's attempt to 
assume a supine position, she demonstrated "severe 
uncontrollable coughing."  A radiographic examination 
resulted in negative findings.  The examiner directed that 
the pulmonary function test be conducted, in order to 
determine the etiology of the cough.  The examiner remarked 
that the appellant's chronic cough could be due to 
gastroesophageal reflux disease and aspiration.  

A follow-up note reflects that although the appellant was 
then afforded an opportunity to undergo pulmonary function 
testing, she failed to report.  It was also noted that the 
appellant did not follow instructions for the successful 
conduct of an upper gastrointestinal examination.   

A report of contact memorandum is of record, reflecting that 
beginning in May 1998 the RO attempted to advise the 
appellant of the necessity of undergoing the examinations in 
question.  By letter dated in June 1998, the appellant was 
advised that a pulmonary function test and endoscopy or other 
test for gastritis were necessary so as to ascertain the 
etiology of her reported chronic cough, as well as her 
gastrointestinal symptoms.  The appellant was advised that 
because she failed to report for the pulmonary function test, 
and failed to follow instructions for the endoscopy, she 
would be afforded another opportunity for such testing, and 
that she should contact VA in order to schedule such testing.  
She was also advised that failure to report for the testing 
could result in the denial of her claims.  

There is no response of record to the RO's June 1998 letter.  
In a statement dated in February 1999, the appellant 
reiterated previous accounts.  The appellant further alleged 
that some medical records generated by her U.S. Army Reserve 
unit may have been lost.  She did not relate whether the 
records in question reflected treatment she had received, or 
what the records would reflect as to the nature of care 
afforded her; the clinical data upon which the records were 
generated, or any information as to diagnoses.     

Analysis

As a preliminary matter, the Board observes that although the 
appellant was advised of the necessity to schedule follow-up 
VA medical examination in June 1997 to determine the etiology 
of her claimed respiratory symptoms, she failed to respond 
and she has not provided any information as to this failure.  
Moreover, the appellant has not provided any indication that 
she is willing to report for further medical inquiry, even 
after having been informed that her claim may be denied 
absent her cooperation.  


In these circumstances, the Board finds that the appellant 
has failed without good cause to cooperate with VA's effort 
to develop her claim by cooperating with the RO in scheduling 
her for the examinations, and the Board must therefore 
proceed to decide the claim based upon the evidence now of 
record.  38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 
396 (1997).

There is no medical evidence that the veteran has a lung 
disability currently.  The most recent evidence, the report 
of the June 1997 VA examination, indicates that no lung 
pathology was identified either during physical examination 
or X-ray testing.  The examiner's provisional conclusion was 
that the appellant's coughing may have been caused by a 
gastrointestinal problem, not a pulmonary problem.  As 
discussed above, the veteran did not report for pulmonary 
function studies and did not prepare properly for 
gastrointestinal examination.  

The Board further observes that there is no evidence of a 
pulmonary disability elsewhere in the record.  The June 1993 
VA physical examination similarly failed to identify any lung 
problems on physical examination and on X-ray studies.  
Seasonal allergies were identified.

The Board further notes that there is no medical evidence 
which indicates or even suggests that the veteran has an 
undiagnosed illness which results in pulmonary 
manifestations.  No pulmonary manifestations have been 
identified.  The Board wishes to make it clear that if no 
pulmonary symptomatology is present, as in this case, this is 
not the same as a finding that such symptomatology exists and 
cannot be attributed to any known clinical diagnosis.  
Moreover, by her failure to cooperate with VA's efforts to 
develop her claim, the appellant has foreclosed any further 
inquiry as to whether she has an "undiagnosed illness" 
within the meaning of 38 C.F.R. § 3.317.  
  
In Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992), the 
Court held that the failure to demonstrate that a disability 
is currently manifested constitutes failure to present a 
plausible or well-grounded claim.  For the foregoing reasons 
and bases, the Board concludes that the veteran's claim for 
entitlement to service connection is not well grounded 
because there is no evidence of a current pulmonary 
disability, to include objective evidence of a chronic 
pulmonary symptomatology which cannot be attributed to any 
known clinical diagnosis.  The benefit sought on appeal is 
accordingly denied.

Entitlement to service connection for gastritis

Factual Background

During a January 1991 service department physical 
examination, the appellant denied having frequent 
indigestion, and stomach or intestinal trouble.  Clinical 
evaluation detected no relevant abnormalities.  During her 
March 1991 demobilization examination, the appellant denied 
having frequent indigestion and stomach or intestinal 
trouble.  Clinical evaluation detected no relevant 
abnormalities.  As is noted above, the appellant then 
reported that she was in "good health and not under any 
medications."  

VA medical records indicate that in February 1992, the 
appellant complained of chronic abdominal gas.  She reported 
that she had recently begun to have gas when she ate any kind 
of food, although this symptom was the worst when she 
consumed dairy products.  It was also noted that she admitted 
to "eating fast."  The VA examiner recommended that the 
appellant eat more slowly, chew her food well and decrease 
consumption of dairy products.  

As discussed above in the context of the claim for service 
connection for a lung condition, during the June 1997 VA 
examination, the appellant was noted to experience  
pronounced coughing upon an attempt to assume a supine 
position.  The examiner detected no tenderness or obvious 
organomegaly.  The appellant was diagnosed to have severe 
gastrointestinal reflux disease.  However, the examiner 
directed that the appellant undergo an upper gastrointestinal 
examination be conducted.  As noted above, the examination 
was not conducted due to the appellant's failure to follow 
instructions for the successful conduct of an upper 
gastrointestinal examination.  The appellant has not since 
attempted to reschedule the examination.   

Analysis

As discussed above, the Board has found that the appellant 
failed without good cause to cooperate with VA's effort to 
schedule her for a clarifying medical examination in an 
effort to ascertain the cause of her alleged gastrointestinal 
symptoms.  The Board will therefore proceed to decide the 
claim based upon the evidence now of record. 38 C.F.R. § 
3.655;  Engelke, supra.  

As noted above, in order for a well grounded claim to exist, 
there must be evidence eof a current disability; evidence of 
in-service incurrence; and medical nexus evidence.  See 
Caluza, supra.

With respect to a current disability, there is a recent 
diagnosis of gastrointestinal reflux disease.  With respect 
to in-service incurrence, there is no evidence of 
gastrointestinal problems during service.  The second Caluza 
prong accordingly has not been met.

Moreover, there has been no competent evidence adduced that 
would link the appellant's disorder to any incident of her 
military service.  Any stated nexus between the appellant's 
claimed symptoms and any incident of her military service 
emanates from the appellant.  However, the appellant's theory 
regarding this linkage is not sufficient to render her claim 
well grounded.  It is now well-established that the 
appellant, as a layperson, is not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).       

With respect to the Persian Gulf aspect of the veteran's 
claim, the Board notes that the appellant has been diagnosed 
to have gastroesophageal reflux disease.  Because a specific 
gastrointestinal disorder has been diagnosed, it is perforce 
not an "undiagnosed illness" within the meaning of the 
applicable regulation, 38 C.F.R. § 3.317.  

In short, for the reasons and bases expressed above, the 
Board finds that the appellant has failed to submit evidence 
of a well-grounded claim of entitlement to service connection 
for a gastrointestinal disability. The claim is accordingly 
denied.


ORDER

The claim of entitlement to service connection for a left 
knee disorder is well grounded.

The claim of entitlement to service connection for a right 
knee disorder is well grounded.

A well-grounded claim not having been submitted, service 
connection for a respiratory disorder is denied.

A well-grounded claim not having been submitted, service 
connection for gastritis is denied.  



REMAND

Having found that the appellant's claims of entitlement to 
service connection for a right and left knee disability are 
well grounded does not end the Board's inquiry.  As noted 
above, the fundamental result of such a finding is that it 
triggers VA's duty to assist the appellant in the development 
of her claim.  See Peters, supra.  

In Neumann, supra, it was held that 38 C.F.R. § 3.317(a)(2), 
pertaining to those "undiagnosed" disorders claimed to be 
presumptively linked to service in the Persian Gulf, requires 
that "there be some objective, independently verifiable 
evidence of the symptoms."  See also VAOPCGPREC 4-99 (May 
1999).  In this matter, the medical evidence obtained is 
unclear as to objective evidence of symptoms.  

The Board additionally observes that although the rendered 
diagnosis of retropatellar syndrome has been presumed to be 
indicative of pain without etiology for the purpose of well-
grounding the claim, the medical evidence is unclear as to 
whether such represents a diagnosis of an identifiable 
musculoskeletal disability, therefore removing the 
appellant's disorder from consideration as an "undiagnosed" 
illness.  

Accordingly, the appellant's claims of entitlement to service 
connection for a right knee disability and a left knee 
disability are REMANDED for the following development:

1.  The RO should contact the appellant 
and her representative and ascertain if 
the appellant has received any VA, 
private, or other medical treatment that 
is not evidenced by the current record.  
The appellant should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The RO should afford the appellant a 
comprehensive examination to determine 
the nature and possible etiology of any 
disorder of the right and left knee.  The 
RO should document its effort to contact 
the appellant in order to schedule the 
examination, and should ensure that such 
documentation is placed in the 
appellant's claims folder.  The 
appellant's claims folder and a copy of 
this remand must be provided to the 
examiner prior to the examination.  The 
examiner must respond to the following 
inquiries:

a.  Does the appellant currently 
have any right and/or left knee 
disability?

b.  What medically objective signs 
or symptoms are present?

c.   What, if any, clinical 
diagnosis may be rendered of the 
appellant's disability of the right 
and left knee?

d.  To the extent possible, please 
discuss the etiology of any knee 
disorder so identified.

3.  Following the above, the veteran's 
claims should be reviewed and adjudicated 
by the RO in accordance with the 
applicable law.  

If any of the benefits sought are not granted, the appellant 
and her representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted.

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the RO is neither optional nor 
discretionary. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

No action is required of the appellant until further notice 
is obtained.  The Board takes this opportunity to advise the 
appellant that the conduct of the medical examination as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of her claim. 38 C.F.R. § 3.655(b) 
(1999).  Although VA is required by statute and by case law 
to assist appellants in developing well-grounded claims, "The 
duty to assist is not always a one-way street."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).
The appellant's cooperation in reporting for the examination 
and cooperating with the RO's efforts is both critical and 
appreciated. 



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 21 -


- 1 -


